EXHIBIT 10.8

SUBORDINATION AGREEMENT
 
FOR VALUE RECEIVED, and in order to induce DEUTSCHE BANK TRUST COMPANY AMERICAS
(“Lender”) now and from time to time hereafter to extend financial
accommodations to, or otherwise extend or continue to extend credit to or for
the benefit of Viggle Inc., a corporation organized and existing under the laws
of the State of Delaware (“Company”), each of the undersigned (each a “Creditor”
and collectively, “Creditors”) does hereby subordinate payment of the
indebtedness of Company to such Creditor evidenced by: (i) the notes, other
instruments and/or documents set forth on Exhibit A hereto, and (ii) all other
indebtedness of Company to such Creditor of every nature, howsoever evidenced,
incurred or created, and whether now or hereafter owing (collectively, the
“Subordinated Indebtedness”) to: (x) the obligations and liabilities of Company
to Lender under that certain Loan Agreement dated as of the date hereof by and
between Company and Lender, as the same may from time to time be or has been
amended, restated, modified or supplemented, the “Loan Agreement”) and the other
Loan Documents (as defined in the Loan Agreement), and (y) all other
indebtedness of Company to Lender of every nature, howsoever evidenced, incurred
or created, and whether now or hereafter owing ((x) and (y) collectively, the
“Obligations”).
 
Each Creditor further subordinates to Lender any and all liens and security
interests on the assets of Company or any of its subsidiaries heretofore and
from time to time hereafter received by such Creditor to secure the payment of
the Subordinated Indebtedness or as security for any other indebtedness of
Company or any of its subsidiaries to such Creditor, howsoever evidenced,
incurred or created, and whether now or hereafter owing (“Creditor’s Liens”),
and in connection therewith agrees that: (i) any and all liens and security
interests upon the assets of Company or any of its subsidiaries heretofore and
from time to time hereafter received by Lender as security for the Obligations
shall be superior to and take priority over Creditor’s Liens, regardless of the
order of filing or perfection; (ii) Lender shall not owe any duty to any
Creditor whatsoever as a result of or in connection with Creditor’s Liens, and,
without limiting the foregoing, Lender shall not owe to any Creditor any duty of
notice, marshalling of assets or protection of the rights or interests of any
Creditor; and (iii) so long as this Agreement shall be in effect, no Creditor
will take any action to foreclose or otherwise enforce any of Creditor’s
Liens.  Lender shall have the exclusive right to manage, perform and enforce the
underlying terms of the Loan Agreement and the other Loan Documents relating to
the assets of Company and to exercise and enforce its rights according to its
discretion.  Each Creditor waives all rights to affect the method or challenge
the appropriateness of any action taken by Lender in connection with Lender’s
enforcement of its rights under the Loan Agreement, the other Loan Documents and
any and all other documents, instruments and agreements entered into in
connection therewith.  As between each Creditor and Lender, only Lender shall
have the right to restrict, permit, approve or disapprove the sale, transfer or
other disposition of the assets of Company.  As between Lender and each
Creditor, the terms of this Agreement shall govern even if all or part of
Lender’s liens are avoided, disallowed, set aside or otherwise invalidated.
 
Upon any distribution of the assets or readjustment of the indebtedness of
Company or any of its subsdiaries, whether by reason of liquidation,
composition, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any of the Subordinated Indebtedness, or the application of the assets of
Company or any of its subsidiaries to the payment or liquidation thereof, Lender
shall be entitled to receive payment in full of any and all Obligations then
owing to it by Company prior to the payment of all or any part of the
Subordinated Indebtedness, and in order to enable Lender to enforce its rights
hereunder in any such action or proceeding, Lender is hereby irrevocably
authorized and empowered in its discretion as attorney in fact for each Creditor
to make and present for and on behalf of such Creditor such proofs of claims
against Company or any of its subsidiaries on account of the Subordinated
Indebtedness as Lender may deem expedient or proper and to vote such proofs of
claims in any such proceeding and to receive and collect any and all dividends
or other payments or disbursements made thereon in whatever form the same may be
paid or issued and to apply same on account of any Obligations owing to Lender
by Company.
 
Each Creditor will execute and deliver to Lender from time to time such
assignments or other instruments as may be required by Lender in order to enable
it to enforce any and all such claims and to collect any and all dividends or
other payments or disbursements which may be made at any time on account of all
or any part of the Subordinated Indebtedness.
 
Each Creditor hereby acknowledges that the Subordinated Indebtedness is and
shall be expressly subordinated in right of payment to the Obligations and no
Creditor will accept and Company shall not make, nor shall it permit any of its
subsidiaries to make, any payment in respect of the Subordinated Indebtedness
until such time as the Obligations have been indefeasibly paid in full.  No
Creditor shall now or hereafter directly or indirectly (i) ask, demand, sue for,
take or receive payment of all or any part of the Subordinated Indebtedness or
any collateral therefor, and neither Company nor any of its subsidiaries shall
be obligated to make any such payment, and the failure of Company or any of its
subsidiaries so to do shall not constitute a default by Company or any of its
subsidiaries in respect of the Subordinated Indebtedness, (ii) seize any
property of Company or any of its subsidiaries or (iii) institute or join any
petition for any insolvency, bankruptcy, receivership or similar proceeding
against Company or any of its subsidiaries.  In the event any Creditor shall
receive any payment in respect of the Subordinated Indebtedness when such
Creditor is not permitted to receive such payment in accordance with the terms
of this Agreement, then such Creditor shall forthwith deliver, or cause to be
delivered, the same to Lender in precisely the form held by such Creditor
(except for any necessary endorsement) and until so delivered the same shall be
held in trust by such Creditor as the property of Lender.
 
Without the prior written consent of Lender, no Creditor will at any time while
this Agreement remains in effect (a) amend or modify any term or provision of
any document, instrument or agreement evidencing the Subordinated Indebtedness
if such amendment or modification violates or contradicts the terms of this
Agreement, or (b) assign or transfer any right, claim or interest of any kind in
or to any of the Subordinated Indebtedness or any collateral therefor unless,
prior to the consummation of any such assignment or transfer, the assignee or
transferee thereof shall execute and deliver to Lender an agreement
substantially identical to this Agreement, providing for the continued
subordination of the Subordinated Indebtedness to the Obligations as provided
herein and for the continued effectiveness of all of the rights of Lender
arising under this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
Lender may at any time, in its discretion, renew or extend the time of payment
of all or any existing or future Obligations of Company to Lender or waive or
release any collateral which may be held therefor at any time, and in connection
therewith may make and enter into any such agreement or agreements as it may
deem proper or desirable without notice to or the consent of any Creditor and
without in any manner impairing or affecting this Agreement or any of Lender’s
rights hereunder.
 
Each Creditor warrants to Lender that: (i) Creditors are the owners of the
Subordinated Indebtedness; (ii) each Creditor has the full right, power and
authority to make, execute and deliver this Agreement; (iii) no Creditor has
heretofore assigned, pledged or granted a security interest or other lien, right
or interest in the Subordinated Indebtedness or any instrument or document
evidencing the Subordinated Indebtedness to any third party; (iv) this Agreement
is valid and binding upon each Creditor and is and will be enforceable by Lender
in accordance with its terms (except as limited by bankruptcy and other laws
affecting the rights of creditors generally); and (v) Company is not now in
default with respect to the Subordinated Indebtedness or any part thereof.  This
Agreement shall be effective as of the date hereof and shall continue in effect
until all of the Obligations have been indefeasibly paid in cash, performed and
satisfied in full.
 
This Agreement shall continue in full force and effect after the filing of any
petition (“Petition”) by or against Company or any of its subsidiaries under the
United States Bankruptcy Code (the “Code”) and all converted or succeeding cases
in respect thereof.  All references herein to Company or any of its
subsidiaries shall be deemed to apply to Company and such subsidiaries as
debtor-in-possession and to a trustee for Company and its subsidiaries.  If
Company or any of its subsidiaries shall become subject to a proceeding under
the Code, and if Lender shall desire to permit the use of cash collateral or to
provide post-Petition financing from Lender to Company or any of its
subsidiaries under the Code, each Creditor agrees as follows:  (1)  adequate
notice to such Creditor shall be deemed to have been provided for such consent
or post-Petition financing if such Creditor receives notice thereof three (3)
business days (or such shorter notice as is given to Lender) prior to the
earlier of (a) any hearing on a request to approve such post-petition financing
or (b) the date of entry of an order approving same and (2) no objection will be
raised by such Creditor to any such use of cash collateral or such post-Petition
financing from Lender.
 
Subject to the prior payment in full in cash of the Obligations, to the extent
that Lender has received any payment on the Obligations which, but for this
Agreement, would have been applied to the Subordinated Indebtedness, each
Creditor shall be subrogated to the then or thereafter rights of Lender
including, without limitation, the right to receive any payment made on the
Obligations until the Subordinated Indebtedness shall be paid in full; and, for
the purposes of such subrogation, no payment to Lender to which any Creditor
would be entitled except for the provisions of this Agreement shall, as among
the Company, its creditors (other than Lender) and such Creditor, be deemed to
be a payment by Company to or on account of the Obligations, it being understood
that the provisions hereof are and are intended solely for the purpose of
defining the relative rights of each Creditor on the one hand, and Lender on the
other hand.
 
This Agreement shall be binding upon Creditors and their respective successors
and assigns and shall inure to the benefit of Lender and its successors and
assigns.  This Agreement may be executed in any number of counterparts, all of
which, taken together, shall constitute one and the same agreement.
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.
 
 
 
[Remainder of Page Intentionally Left Blank]
 
 
2

--------------------------------------------------------------------------------

 
 
THE PARTIES HERETO DO HEREBY WAIVE ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT. EACH PARTY HERETO
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN, THE CITY OF NEW YORK OVER ANY SUIT, ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.  EACH PARTY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM.  EACH PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH SUIT ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT, AFTER ALL APPROPRIATE APPEALS, SHALL BE
CONCLUSIVE AND BINDING UPON IT.
 
Dated: March 11, 2013
 
CREDITORS:
 
SILLERMAN INVESTMENT COMPANY LLC
 
By: ________________________________
Name:
Title:
 

Address:  902 Broadway, 11th Floor   New York, New York 10010 Attention:
Mitchell J. Nelson Telephone No.: (646) 561-6386 Facsimile No.: (646) 349-5988

 
SILLERMAN INVESTMENT COMPANY II LLC
 
By: ________________________________
Name:
Title:
 

Address:  902 Broadway, 11th Floor   New York, New York 10010 Attention:
Mitchell J. Nelson Telephone No.: (646) 561-6386 Facsimile No.: (646) 349-5988

 
_________________________________________
ROBERT F.X. SILLERMAN, in his individual capacity
and as collateral agent for Creditors
 

Address: 
157 East 70th Street
 
New York, New York 10021
 
Telephone:
Telephone No.:
(212) 231-0091
Facsimile No.:
(646) 349-5988

 
 
 
3

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND ACCEPTED:
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
By: ________________________________
Name:
Title:
 
By: ________________________________
Name:
Title:
 

Address: 
345 Park Avenue
 
NYC 20-1414
 
New York, NY 10154
Attention: Private Wealth Management / Lending Telephone No.:
(212) 454-0829
Facsimile No.:
(212) 454-3438

 
 
4

--------------------------------------------------------------------------------

 
 
AGREEMENT NOT TO PAY SUBORDINATED INDEBTEDNESS
 
The undersigned hereby acknowledges receipt of a copy of the above and foregoing
Agreement and agrees not to pay any of the Subordinated Indebtedness until such
time as the Obligations have been indefeasibly paid in full.
 
VIGGLE INC.
 
By: ________________________________
Name:
Title:
 
 
5

--------------------------------------------------------------------------------

 


Exhibit A to Subordination Agreement
 
Documents Evidencing Subordinated Indebtedness
 
1.           Secured Convertible Note dated March 10, 2013 made by Company in
favor of Sillerman Investment Company LLC in the original principal amount of
$20,728,000, as amended, supplemented, renewed, extended, replaced or restated
from time to time.
 
2.           Amended and Restated Line of Credit Grid Note dated as of March 10,
2013 made by Company in favor Sillerman Investment Company II LLC in the
original principal amount of $25,000,000, as amended, supplemented, renewed,
extended, replaced or restated from time to time.
 
3.           Security Agreement dated as of March 10, 2013 made by Company and
its subsidiaries in favor of Robert F.X. Sillerman as collateral agent for
Sillerman Investment Company LLC and the other holders of notes described
therein, as amended, restated, supplemented or modified from time to time.
 
4.           Security Agreement dated as of March 10, 2013 made by Company and
its subsidiaries in favor of Robert F.X. Sillerman as collateral agent for
Sillerman Investment Company II LLC, as amended, restated, supplemented or
modified from time to time.
 
5.           Guaranties now or hereafter made by any of Company’s subsidiaries
in favor of any Creditor, as amended, restated, supplemented or modified from
time to time.
 
6

--------------------------------------------------------------------------------